Case 2:17-cv-00225-Z-BR Document 20 Filed 11/05/20 Page1of1i2 PagelD 158

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

AMARILLO DIVISION
MICHAEL MARVIN RUSSIE, §
TDCJ-CID No. 01790108, §
Plaintiff,
Vv. : 2:17-CV-225-Z-BR
LORIE DAVIS, et al., :
Defendants. ‘

MEMORANDUM OPINION AND ORDER
DISMISSING CIVIL RIGHTS COMPLAINT

Plaintiff Michaei Marvin Russie, acting pro se and while a prisoner incarcerated in the
Texas Department of Criminal Justice (““TDCJ”), Correctional Institutions Division, has filed suit
against Defendants pursuant to 42 U.S.C. § 1983 and has been granted permission to proceed in
forma pauperis. For the following reasons, Plaintiffs civil rights Complaint is DISMISSED with
prejudice.

FACTUAL BACKGROUND

Plaintiff brings claims of retaliation by TDCJ defendants, specifically in the form of false
disciplinary cases, improper housing assignments, denial of access to legal and indigent supplies,
and biased grievance denials. ECF No. 3, at 3. Plaintiff alleges that, since his transfer to the Bill
Clements Unit (“Clements Unit’), the prison guards have demonstrated overzealous and
ageressive towards him because of his housing classification. TDCJ changed Plaintiffs housing

classification because he accrued a number of disciplinary violations shortly after moving into the

 
Case 2:17-cv-00225-Z-BR Document 20 Filed 11/05/20 Page 2of12 PagelD 159

Clements Unit. See id. at 4. Plaintiff alleges the disciplinary infractions never occurred, and that
the prison guards invented the violations to retaliate against Plaintiff. 7c,

Plaintiff alleges that he was a minimum-security inmate for approximately seven months
after he first arrived at the Bill Clements Unit. ECF No. 4, Memorandum in Support of Complaint,
at 9. However, after this time, Plaintiff received “numerous false infractions .,. designed to make
it appear [he was] being a nonconformer [sic].” /d. Plaintiff believes that the prison guards began
to cite him for illusory infractions because he refused to join the “White Knights,” a prison gang,
after it recruited him. /d. After Plaintiff refused to join the gang, he believes other inmates labeled
him as a snitch, Jd. As a result of that label, other inmates became violent towards him, and the
TDCI prison guards did nothing to protect him. /d. Further, Defendant Dean, a TDCJ Captain,
attempted to recruit Plaintiff to snitch on other inmates. /dé. Plaintiff claims he refused. Jd.

On March 27, 2017, Plaintiff received a citation for threatening an officer — specifically,
Defendant Dean. See id. at 22. Plaintiff received a major disciplinary case (20170215570) for this
infraction. /¢ Plaintiff filed a Step 1 grievance (2017118547) in response to the disciplinary
conviction. /d. In his grievance, Plaintiff admitted, “I don’t deny saying to myself ‘that I'll be done
with you,’ but did not make it an accusation toward him [Captain Dean].” Jd. Further, nowhere in
the Step 1 grievance does Plaintiff mention Defendant Dean’s attempt to recruit him as a snitch,
or that such recruitment had occurred prior to Defendant Dean’s filing of this charge. /d. Nor did
Plaintiff also did not mention such an interaction with Defendant Dean when he filed his Step 2
grievance. /d. at 24-25. Plaintiff had already received numerous other disciplinary infractions prior
to the one brought by Defendant Dean. See id. at 48—5 1 (records of disciplinary offenses committed

on 11/30/15 and 1/22/16). The disciplinary cases that followed the case with Defendant Dean

 
Case 2:17-cv-00225-Z-BR Document 20 Filed 11/05/20 Page 3of12 PagelD 160

involved different guards. See id. at 26-33 (grievances filed concerning other disciplinary cases).
Plaintiff offered no reasons for why other individuals would file “false” infractions against him.

Plaintiff alleges that, as a result of “retaliation,” he has been denied access-to-the-courts
through the denial of indigent supplies. See id, at 10. As to the current suit, Plaintiff alleges that as
early as October 16, 2017, he requested to mail his current lawsuit. fd; see also ECF No. 11
(grievances filed in response to denial of supplies, and TDC] responses to Plaintiff's requests for
supplies). The lawsuit was received by this Court on November 20, 2017, over a month later, ECF
No. 3. However, Plaintiff does not indicate by his Complaint or attachments how he was prejudiced
by the delay, Additionally, Plaintiff alleges his habeas corpus claim in state court was “denied”
because he did not have access to adequate legal supplies. ECF No. 4, at 5.

Plaintiff also alleges his grievances were denied or not investigated as part of the pattern
of retaliation against him, resulting from the “nonconformer” label obtained through his false
disciplinary convictions,

LEGAL STANDARD

When a prisoner confined in any jail, prison, or other correctional facility brings an action
with respect to prison conditions under any federal law, the Court may evaluate the complaint and
dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (Sth Cir. 1990), if it is
frivolous!, malicious, fails to state a claim upon which relief can be granted, or seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A, 1915(e)(2), The
same standards will support dismissal of a suit brought under any federal law by a prisoner

confined in any jail, prison, or other correctional facility, where such suit concerns prison

 

A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v, Koonce, 2 F.3d 114, 115 (Sth Cir, 1993).
3

 
Case 2:17-cv-00225-Z-BR Document 20 Filed 11/05/20 Page 4of12 PagelD 161

conditions. 42 U.S.C, 1997e(c)(1). A Spears hearing need not be conducted for every pro se
complaint. Wilson v. Barrientos, 926 F.2d 480, 483 n.4 (Sth Cir, 1991)?

ANALYSIS

Plaintiff alleges Defendants retaliated against him through false disciplinary convictions
(with resultant improper housing assignments), denial of access to adequate indigent legal
supplies, and improper denial of grievances related to his false disciplinary convictions. Prison
officials may not retaliate against an inmate for exercising his right of access-to-the-courts or
complaining to a supervisor about a prison employee or official. Woods v. Smith, 60 F.3d 1161,
1164 (Sth Cir. 1995), cert. denied, 516 U.S. 1084 (1996). To prevail on a retaliation claim, an
inmate must establish (1} a specific constitutional right, (2) the defendant’s intent to retaliate
against the prisoner for exercising that right, (3) a retaliatory or adverse act, and (4) causation.
MeDonald y. Steward, {32 F.3d 225, 231 (Sth Cir, 1998), Causation requires a showing that “but
for the retaliatory motive the complained of incident ... would not have occurred.” Johnson y.
Rodriguez, 110 F.3d 299, 310 (Sth Cir. 1997) (emphasis added, internal citations omitted), cert.
denied, 522 U.S. 995 (1997). Conclusory allegations of retaliation are insufficient to defeat a
summary judgment motion. H’oods, 60 F.3d at 1166. “The relevant showing in such cases must be
more than the prisoner’s personal belief that he is the victim of retaliation.” Johnson, 110 F.3d at

310 (internal quotation marks omitted). “The inmate must produce direct evidence of motivation,

 

2 Green vs. MeKaskle, 788 F.2d L116, 1120 (th Cir. 1986) (“Of course, our discussion of Spears should not be
interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the /Vafson questionnaire.”)

 
Case 2:17-cv-00225-Z-BR Document 20 Filed 11/05/20 Page5of12 PagelD 162

or the more probable scenario, allege a chronology of events from which retaliation may be
plausibly inferred.” Woods, 60 F.3d at 1166 (internal quotation marks omitted).

Trial courts are required to carefully scrutinize claims of retaliation, especially in relation
to disciplinary convictions, “{t]o assure that prisoners do not inappropriately insulate themselves
from disciplinary actions by drawing the shield of retaliation around them.” /d. at 1166.

A, False Disciplinary Convictions & Resultant Housing

Plaintiff sues Defendant Dean, Captain of the TDC] guards assigned to Plaintiffs cel!
block, for retaliation. Plaintiff's claim of retaliation for false disciplinary convictions fails on
multiple grounds, First, Plaintiff has not provided direct evidence ofa retaliatory motive or alleged
a chronology of events from which retaliation may be plausibly inferred. Plaintiff alleges that
inmates tried to recruit him to the “White Knights,” a prison gang. ECF No. 4, Affidavit No. 1, in
Support of Complaint, at 9. When he declined, TDCJ allowed other inmates to label him a “snitch,”
and guards failed to protect him. /d Plaintiff then makes a reference to Defendant Dean, and
alleges Defendant Dean attempted to recruit him as a snitch. /d@ However, Plaintiffs claims of
“retaliation” for all his disciplinary proceedings, do not follow a logical chronological pattern if
based on the alleged attempted recruitment by Defendant Dean. Specifically, the nowhere in any
grievance attached by Plaintiff does Plaintiff allege this attempted recruitment. ECF Nos. 3, 4, 10,
li, and 12. Further, Plaintiff fails to allege a timeline for when the attempted recruitment took
place, or any reasons why numerous other disciplinary infractions occurred that were unrelated to
the single infraction Defendant Dean initiated. ECF Nos. 3-4.

Second, the Court cannot infer from Plaintiffs allegations and attachments to his
Complaint that “but for” the alleged retaliatory motive, the “false” disciplinary convictions would

not have occurred, Even if Plaintiff could establish that Defendant Dean attempted to recruit him
5

 
Case 2:17-cv-00225-Z-BR Document 20 Filed 11/05/20 Page 6of12 PagelD 163

as a snitch prior to the March 2017 disciplinary infraction involving Defendant Dean, Plaintiff's
own statements reflect that Plaintiff made a comment in Defendant Dean’s presence on the date of
the offense which could legitimately result in the finding of guilt for “Threatening an Officer.” See
ECF No. 4, at 22 (“I don’t deny saying to myself ‘that I'll be done with you,’ but did not make it
an accusation toward him [Captain Dean].”). Despite Plaintiff's justifications for the statement,
such statement could legitimately result in the conviction absent any retaliatory motive by
Defendant Dean.

Third, Plaintiff must link the retaliation to his exercise of a specific constitutional right.
Gibbs v, King, 779 F.2d 1040 (Sth Cir. 1986). Plaintiff has not alleged that the retaliation was the
result of seeking redress before the courts or complaining to supervisors about subordinates
conduct. As such, Plaintiff's claim fails to allege a retaliatory motive for the “false” disciplinary
infractions, nor may the facts alleged by Plaintiff allow the Court to “plausibly infer” such motive
may have existed. Therefore, his allegation that his disciplinary convictions are the result of
retaliation are patently without merit.

Because the disciplinary convictions are not adequately alleged to have resulted from
retaliation, Plaintiff's claims are also barred. Plaintiff was convicted of multiple disciplinary
infractions. The Supreme Court has held that a § 1983 claim which attacks the constitutionality of
a conviction (or imprisonment, as the case may be) does not accrue until that conviction (or
sentence) has been “reversed on direct appeal, expunged by executive order, declared invalid by a
state tribunal authorized to make such determination, or called into question by a federal court’s
issuance of a writ of habeas corpus.” Heck vy. Humphrey, 512 U.S. 477 (1994); see also Wells v.
Bonner, 45 F.3d 90, 94 (Sth Cir. 1995). In Edwards v. Balisok, the Supreme Court approved the

application of the Heck doctrine to the prison disciplinary setting. 520 U.S. 641 (1997). To any
6

 
Case 2:17-cv-00225-Z-BR Document 20 Filed 11/05/20 Page 7ofi2 PagelD 164

extent that Plaintiff is challenging the result of the disciplinary convictions or resultant
punishments, and seeking monetary damages, such claims are barred by Heck absent Plaintiff
properly pleading a claim for retaliation. As Plaintiffs retaliation claims are entirely conclusory,
Plaintiff's requests for relief concerning his disciplinary convictions are barred by his findings of
guilt in each instance. Therefore, Plaintiff's claims concerning his disciplinary convictions are not
cognizable and are dismissed with prejudice.

Plaintiff claims these false disciplinary convictions resulted in improper housing
assignments and demotions in his custodial status and line-class. Such claims are not cognizable.
“Inmates have no protectable property or liberty interest in custodial classifications.” Harper v.
Showers, 174 F.3d 716, 719 (Sth Cir, 1999) (citing Whitley v. Hunt, 158 F.3d 882, 889 (Sth Cir.
1998)). In fact, such claims “will never be a ground for a constitutional claim because it simply
does not constitute a deprivation of a constitutionally cognizable liberty interest.” Harper, 174
F.3d at 719 (citing Martin v. Scott, 156 F.3d 578, 580 (Sth Cir. 1998)). When an inmate “relies on
a legally nonexistent interest, any alleged due process or other constitutional violation arising from
his classification is indisputably meritless.” Harper, 174 F.3d at 719. Therefore, Plaintiff's claims
regarding his “medium security” housing assignment, or his demotion in line class, are frivolous.

B. Denial of Access-to-the-Courts

Plaintiff also asserts he was denied access to adequate legal supplies to pursue claims with
the courts, as a result of ongoing alleged retaliation. Plaintiff sues Defendants NFN Holt and NFN
Davis, law library officers, for the denial of adequate legal supplies. An inmate’s right of access
to court is not absolute. The Supreme Court recently noted some of the limits on the right of access

to court:

 
Case 2:17-cv-00225-Z-BR Document 20 Filed 11/05/20 Page 8of12 PagelD 165

Bounds does not guarantee inmates the wherewithal to transform themselves into

litigating engines capable of filing everything from shareholder derivative actions

to slip-and-fall claims. The tools it requires to be provided are those that inmates

need in order to attack their sentences, directly or collaterally, and in order to

challenge the conditions of their confinement. Impairment of any other litigating

capacity is simply one of the incidental (and perfectly constitutional) consequences

of conviction and incarceration.

Lewis v. Casey, 518 U.S. 343, 355 (1996). Prison officials may place reasonable limits on
the right. See Crowder y. Sinyard, 884 F.2d 804, 811 (Sth Cir. 1989). Restrictions may be imposed
for security reasons. See Procunier v. Martinez, 416 U.S. 396, 412 (1974), overruled on other
grounds, Thornburg v. Abbott, 490 U.S. 401 (1989). “[I]ndigent inmates must be provided at state
expense with paper and pen to draft legal documents ... and with stamps to mail them.” Bounds,
430 U.S. at 824-25. Prison officials, however, are obligated to provide only reasonable amounts
of such supplies. /d. at 825. For example, a prisoner does not have a basis for a civil rights lawsuit
when he requested 100 sheets of paper a week and received only 75 sheets, Felix v. Rolan, 833
F.2d 517, 518 (Sth Cir. 1987).

To prevail on a claim that his right of access to court has been violated, a prisoner must

39 46

demonstrate prejudice or harm by showing that his ability to pursue a “nonfrivolous,” “arguable”
legal claim was hindered by the defendants’ actions. See Christopher v. Harbury, 536 U.S, 403,
415 (2002) (internal quotations omitted); Lewis v. Casey, 518 U.S. 343, 351 (1996); see also
Johnson v. Rodriguez, 110 F.3d 299, 311 (Sth Cir, 1997). He must identify the nonfrivolous,
arguable underlying claim. /¢. There is no constitutional violation when a prisoner has time to
submit legal documents in a court despite impediments caused by officials. Richardson v.
McDonnell, 841 F.2d 120, 122 (Sth Cir. 1988). A civil rights claim cannot be based on “minor and

short-lived impediments to access” in the absence of actual prejudice. Chandler v. Baird, 926 F.2d

1037, 1063 (Sth Cir, 1991),

 
Case 2:17-cv-00225-Z-BR Document 20 Filed 11/05/20 Page9of12 PagelD 166

Here, Plaintiff asserts that the denial of indigent supplies resulted in the denial of his state
habeas 11.07. A review of the Texas Court of Criminal Appeals website reveals the following
information about Plaintiff's state court challenges to his conviction:

1. On May 22, 2012, Plaintiff was convicted in Midland County’s 441st District

Court of the offense of Retaliation and sentenced to 35 years’ incarceration. See

State v. Russie, No, CR39309,

2, Plaintiff filed a direct appeal of his conviction. See State v. Russie, No. 11-12-
00162-CR.

3. Plaintiff also filed a PDR of the Court of Appeals decision on July 2, 2014. See
State v. Russie, No. PD-0859-14.

4. On July 15, 2015, Plaintiff filed his first state writ of habeas corpus (11.07
application). See State v. Russie, No. WR-83-592-01. The case was denied
without written order on the findings and conclusions of the trial court. fd.

5. On February 26, 2018, Plaintiff file a second state writ of habeas corpus (11.07
application). See Stafe vy. Russie, No. WR-83-592-02. The case was denied
without written order as successive. Id.

Based on these filings, Plaintiff's claim that the denial of access to indigent supplies, that started
in 2017 per his claims, affected his 11.07 state writ of habeas corpus are implausible. Plaintiffs
first 11.07 application was denied on July 29, 2015. See State v. Russie, No. WR-83-592-01.
Further, even if the denial or delay of indigent supplies affected the filing of his second state habeas
application, that application was not denied based on untimely filing or a lack of response from
Plaintiff, but rather was denied solely as a successive writ. See State v. Russie, No. WR-83-592-
02. As such, Plaintiff has failed to allege harm through the denial or delay of indigent supplies as
it relates to his state habeas application.

Further, Plaintiff also alleges the denial of supplies delayed the filing of his present lawsuit.

However, Plaintiff was adequately able to litigate the present lawsuit with whatever supplies were

provided to him, and the delay in supplies did not result in missed deadlines or issues with the
9

 
Case 2:17-cv-00225-Z-BR Document 20 Filed 11/05/20 Page 10o0f12 PagelD 167

statute of limitations for filing this lawsuit. No statute of limitations is set forth under § 1983.
However, the United States Supreme Court has held that the statute of limitations for a civil rights
action is to be determined by reference to the prescriptive period for personal injury actions in the
forum state. Hardin v. Straub, 490 U.S. 536 (1989); Owens v. Okure, 488 U.S. 235 (1989). In
Texas, the prescriptive period for such claims is two years. Tex. Civ. Prac. & Rem. Code Ann. §
16,003(a) (West 2011). The delay alleged by Plaintiff's complaint in receiving adequate legal
supplies did not prevent a timely filing of his lawsuit. Thus, Plaintiff failed to demonstrate any
prejudice in the delay or denial of indigent supplies, and his claim is dismissed as frivolous.

C. finproper Denial and Investigation of Grievances

Plaintiff also claims that Defendants failed to adequately investigate his complaints and
grievances and failed to protect his constitutional rights. Plaintiff sues Defendant L. Brown, the
TDCJ Unit Grievance Supervisor, and Defendant Damon Andrews, Assistant Warden at TDCJ
Bill Clements Unit, alleging inadequate investigation and resolution of several grievances Plaintiff
filed in response to disciplinary convictions and denial of legal supplies. “[A] prisoner has a liberty
interest only in ‘freedom{s] from restraint ... impos[ing| atypical and significant hardship on the
inmate in relation to the ordinary incidents of prison life.’ ” Orellana v. Kyle, 65 F.3d 29, 31-32
(Sth Cir, 1995) (quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)). A prisoner does not have a
constitutionally protected interest in having his complaints and grievances resolved to his
satisfaction. Geiger v. Jowers, 404 F.3d 371, 374 (Sth Cir. 2005). Therefore, Plaintiffs claim that
the Defendants failed to adequately investigate his grievances fails to allege a violation of a

constitutional right and is dismissed with prejudice.

10

 
Case 2:17-cv-00225-Z-BR Document 20 Filed 11/05/20 Page11of12 PagelD 168

D, Supervisor Claims
Further, Plaintiff's claims against Defendants Lorie Davis, the Director of TDCI at the time
of the allegations contained in the Complaint, and Kevin Foley, the Senior Warden at the Bill
Clements Unit, are based entirely on supervisory liability. Additionally, Plaintiffs claims against
Defendant Damon Andrews, beyond his denial of one of Plaintiff's grievances, are also
supervisory in nature. In section 1983 suits, liability of government officials for the
unconstitutional conduct of their subordinates may not rest solely upon a theory of respondeat
superior or vicarious liability. Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (citing Robertson v.
Sichel, 127 U.S. 507, 515-16 (1888)); see also Roberts y. City of Shreveport, 397 F.3d 287, 292
(Sth Cir. 2005) (‘Under section 1983, supervisory officials are not liable for the actions of
subordinates on any theory of vicarious liability.”). Thus, supervisory officials are not subject to
vicarious liability under section 1983 for the acts or omissions of their subordinates. See Mouille
v, City of Live Oak, Tex., 977 F.2d 924, 929 (Sth Cir. 1992), Absent direct personal participation
in the alleged constitutional violation, a plaintiff must prove that each individual defendant either
implemented an unconstitutional policy that directly resulted in injury to the plaintiff or failed to
properly train a subordinate employee. See Porter v. Epps, 659 F.3d 440, 446 (Sth Cir. 2011);
Thompkins v. Belt, 828 F.2d 298, 303-04 (Sth Cir. 1987). Thus, Plaintiffs claims against these
Defendants should be dismissed with prejudice.
Accordingly, Plaintiffs claims of retaliation through false disciplinary convictions
resulting in improper housing assignments, denial of access-to-the-courts and indigent supplies,
and inadequate investigation and wrongful denial of grievances are frivolous. Plaintiff's requests

for injunctive relief were previously denied. ECF No. 17.

11

 
Case 2:17-cv-00225-Z-BR Document 20 Filed 11/05/20 Page12o0f12 PagelD 169

CONCLUSION

For the reasons set forth above and pursuant to 28 U.S.C. §§ 1915A, 1915(e)(2) and 42
U.S.C, § 1997e(a)}, it is ORDERED that the claims contained in the Civil Rights Complaint
Plaintiff filed pursuant to 42 U.S.C. § 1983 be DISMISSED with prejudice as frivolous.

SO ORDERED.

wo

November 2 , 2020,

  

MATTHEW J. KACSMARYK
UNITED STATES DISTRICT JUDGE

 

12

 
